


Exhibit 10.26


EXECUTION COPY






This JOINDER AGREEMENT, dated as of May 10, 2011, is delivered pursuant to
Section 7.10 (Additional Grantors) of the Pledge and Security Agreement, dated
as of April 28, 2011 by KBS GKK Participation Holdings i, LLC (the “Seller”) and
the Subsidiaries of the Seller listed on the signature pages thereof in favor of
the Goldman Sachs Mortgage Company (the “Pledge and Security Agreement”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Buyer, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Guaranteed Obligations of the undersigned, a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Pledge and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Pledge
Amendment shall be and become part of the Collateral referred to in the Pledge
and Security Agreement and shall secure all Guaranteed Obligations of the
undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.








--------------------------------------------------------------------------------








EXECUTION COPY






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
KBS ACQUISITION SUB, LLC,
a Delaware limited liability company


By:    KBS ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company,
its sole member


By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

[JOINDER TO GUARANTOR PLEDGE AND SECURITY AGREEMENT(GOLDMAN FACILITY)

--------------------------------------------------------------------------------








EXECUTION COPY






KBS ACQUISITION HOLDINGS, LLC,
a Delaware limited liability company


By:    KBS GKK PARTICIPATION HOLDINGS I, LLC,
a Delaware limited liability company,
its sole member


By:    KBS DEBT HOLDINGS, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager


By:    KBS REAL ESTATE INVESTMENT TRUST, INC.,
a Maryland corporation,
its sole general partner


By:    /s/ David E. Snyder
David E. Snyder
Chief Financial Officer

[JOINDER TO GUARANTOR PLEDGE AND SECURITY AGREEMENT(GOLDMAN FACILITY)

--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
as of the date first above written:
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership, as Buyer
By:     Goldman Sachs Real Estate Funding Corp.,
its general partner


/s/ Mark J. Buono    
Name: Mark J. Buono
Title: Authorized Signatory



[JOINDER TO GUARANTOR PLEDGE AND SECURITY AGREEMENT(GOLDMAN FACILITY)